 Case 3:19-cr-00040-GMG-RWT Document 1 Filed 06/18/19 Page 1 of 6 PageID #: 1




         MELANIE LYN OUTENUNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF WEST VIRGINIA

   UNITED STATES OF AMERICA,                        I
   V.
                                                        Criminal No.               (‘r1’)
   MELANIE LYN OUTEN,
   TED ALEXANDER VOSS,                                  Violations:
   DENNIS JAMES MILLER,                                                  18   U.S.C. §2
   MICHAEL DEAN SMITH, AND                                               21   U.S.C. § 841(a)(1)
   JARED JUDY,                                                           21   U.S.C. § 841(b)(1)(A)
                                                                         21   U.S.C. § 841(b)(1)(B)
              Defendants.                                                21   U.S.C. § 841(b)(1)(C)
                                                                         21   U.S.C. § 846

                                            INDICTMENT                                 FILED
        The Grand Jury charges that:                                                   JUN 18 2U19
                                            COUNT ONE                            US. DISTFUCT COuR’r
                                                                                  ELKINS WV 26241
                  (Conspiracy to Possess with Intent to Distribute Fentanyl)
                               st
                               1
        From on or about the        day of January, 2019, and concluding on the date of the return of

the indictment, in Grant County, in the Northern District of West Virginia, and elsewhere,

defendants MELANIE          LYN       OUTEN and          DENNIS JAMES MILLER              and TED

ALEXANDER VOSS and MICHAEL DEAN SMITH and JARED JUDY, did unlawfully,

knowingly and intentionally combine, conspire, confederate, agree and have a tacit understanding

to violate Title 21, United States Code, Section 841(a)(1). It was a purpose and object of the

conspiracy to possess with the intent to distribute forty (40) grams or more of a mixture and

substance containing a detectable amount of fentanyl, a Schedule II controlled substance, and a

mixture and substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance in violation of Title 21, United States Code, Sections 841 (a)( 1), and

841(b)(1)(B), and 846.
Case 3:19-cr-00040-GMG-RWT Document 1 Filed 06/18/19 Page 2 of 6 PageID #: 2




                                         COUNT TWO

             (Aiding and Abetting Possession with Intent to Distribute Fentanyl)

       On or about April 10, 2019, in Jefferson County, in the Northern District of West Virginia,

defendants MELANIE LYN OUTEN and TED ALEXANDER VOSS, aided and abetted by

each other, did unlawfully, knowingly, intentionally, and without authority possess with the intent

to distribute forty (40) grams or more of a mixture and substance containing a detectable amount

of fentanyl, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(1) and 84l(b)(1)(B), and Title 18, United States Code, Section 2.
Case 3:19-cr-00040-GMG-RWT Document 1 Filed 06/18/19 Page 3 of 6 PageID #: 3




                                        COUNT THREE

                              (Distribution of Methamphetamine)

       On or about April 26, 2019, in Grant County, in the Northern District of West Virginia,

defendant DENNIS JAMES MILLER, did unlawfully, knowingly, intentionally, and without

authority distribute a mixture and substance containing a detectable amount of methamphetamine,

a Schedule II controlled substance, in exchange for $225 in United States currency; in violation of

Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).
Case 3:19-cr-00040-GMG-RWT Document 1 Filed 06/18/19 Page 4 of 6 PageID #: 4




                                                   t
                                           Distrjbu of Hero)
                                          (0

                    about April 26, 20j9, in Grajjt   Count in the                                    flj
          On   Or                                                      Noflheii District of West Virgj
        t
deffldan DENNIS JAMES MILLER did Unlawu”lly, kflOWiflg i0ntent1 ally, and Without
                                                      jy


authority distribute a             and Substanc   COnta
                                                         jnj g   a detectabi     unt of he roin, a Schedule

I   COn   lied Substunce in Vjolatjo of Title 21          .      ted States Code, Sectio ns l8
                                                                                             (a)(l) and

    l(c).
l(bX4
8
Case 3:19-cr-00040-GMG-RWT Document 1 Filed 06/18/19 Page 5 of 6 PageID #: 5




                                         COUNT FIVE

                                    (Distribution of Heroin)

       On or about May 10, 2019, in Grant County, in the Northern District of West Virginia,

defendant DENNIS JAMES MILLER, did unlawfully, knowingly, intentionally, and without

authority distribute a mixture and substance containing a detectable amount of heroin, a Schedule

I controlled substance, in exchange for $100 in United States currency; in violation of Title 21,

United States Code, Sections 841(a)(1) and 841(b)(1)(C).
Case 3:19-cr-00040-GMG-RWT Document 1 Filed 06/18/19 Page 6 of 6 PageID #: 6




                                             COUNT SIX

        (Aiding and Abetting Possession with Intent to Distribute Methamphetamine)

        On or about May 15, 2019, in Berkeley County, in the Northern District of West Virginia,

 defendants DENNIS JAMES MILLER and TED ALEXANDER VOSS and MICHAEL

 DEAN SMITH and JANEl) JUDY, aided and abetted by each other, did unlawfully, knowingly,

 intentionally, and without authority possess with the intent to distribute a mixture and substance

containing a detectable amount of methamphetamine, a Schedule II controlled substance, in

violation of Title 21, United States Code, Sections 841 (a)( 1) and 841 (b)( I )(C), and Title 18, United

States Code, Section 2.




                                                        A true bill,


                                                        Is!
                                                        Grand Jury Foreperson

Is!
WILLIAM J. POWELL
United States Attorney

Timothy D. Helman
Assistant United States Attorney
